DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-30 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 January 2021 was filed after the mailing date of the non-final Office action on 7 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein et al. (US 8,466,159) in view of Gao et al. (US 2013/0172239 A1), Ross et al. (US 2010/0298257 A1) and Cleary et al. (US 2013/0136776 A1).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Bernstein et al. teach compositions for the treatment of hepatitis C virus (HCV) comprising PSI-7977 (sofosbuvir) and GS-5885 (ledipasvir) (Figure 16; col. 10, ln. 53-62; col. 11, ln. 19-28; col. 16, ln. 47-50; col. 20, ln. 30-31; col. 23, ln. 7-13; col. 31, ln. 25-26; col. 33, ln. 26-27; col. 35, ln. 28-29; col. 37, ln. 29-30; col. 39, ln. 27-28; col. 41, ln. 26-27; col. 43, ln. 24-25; col. 45, ln. 24-25; col. 47, ln. 22-23; col. 49, ln. 20-21; col. 51, ln. 18-19; col. 53, ln. 16-17; col. 80; col. 83, ln. 1-5; and Example 11).  Bernstein et al. further teach that two or more drugs in a regimen can be co-formulated in amorphous forms or molecularly dispersed in a matrix comprising a water-soluble polymer and optionally a surfactant (col. 83, ln. 64-67).  Bernstein et al. teach that DAAs can be co-formulated in a single dosage form, wherein non-limiting examples of suitable dosage forms include liquid or solid dosage forms (col. 87, ln. 16-18).  More preferably, the dosage form is a solid dosage form in which at least one of the DAAs is in an amorphous form, or highly preferably molecularly dispersed, in a matrix which comprises a pharmaceutically acceptable water-soluble polymer and a pharmaceutically acceptable surfactant.  The DAAs can also be in an amorphous form or molecularly dispersed in the matrix, or formulated in different forms (e.g., in a crystalline form) (col. 87, ln. 24-32).
Bernstein et al. also teach that the present technology features a combination of at least two DAAs for use in treating HCV infection, wherein the duration of the treatment regimen is no more than twelve weeks (e.g., the duration being 12 weeks; or the duration being 11, 10, 9, 8, 7, 6, 5, 4, or 3 weeks).  The treatment comprises administering the at least two DAAs to a subject infected with HCV.  Preferably, the duration of the treatment regimen is twelve weeks.  The duration of the treatment can also last, for example, no more than eight weeks (e.g., the duration being 8 weeks; or the duration being 7, 6, 5, 4, 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Bernstein et al. do not explicitly disclose a composition comprising amorphous ledipasvir and crystalline sofosbuvir, as instantly claimed.  However, Bernstein et al. teach that the DAAs (e.g. PSI-7977 and GS-5885) can be in an amorphous form or crystalline form (col. 87, ln. 24-32).  
Gao et al. teach compositions for the treatment of HCV comprising GS-5885 (ledipasvir) in amorphous form (Abstract; [0021]).  Gao et al. further teach that formulating the selected HCV inhibitor in an amorphous form can increase the inherent drug solubility and dissolution rate, thereby enhancing the bioavailability of the compound ([0021]).  Gao et al. teach that a non-limiting way to form an amorphous form of a selected HCV inhibitor described hereinabove is through the formation of solid dispersions with a polymeric carrier, and the presence of hydrophilic polymer(s) and optional surfactant(s), as well as the dispersion of the selected HCV inhibitor in an amorphous form in a matrix containing the polymer(s), can significantly enhance the dissolution rate of the selected compound, wherein in some cases, a solid dispersion formulation can also effectively maintain the selected HCV inhibitor in its supersaturation state to allow for better absorption ([0023]).  
Also, Ross et al. teach compositions for the treatment of HCV comprising a compound of formula 4, Rp-4 or Sp-4 (sofosbuvir) in crystalline form ([0075], [0082]-[0085], [0089], [0091]-[0104], [0108], [0110]-[0115] and [0131]).  Ross et al. further teach that any one of compounds of formula 4, Rp-4 or Sp-4 can be administered with another antiviral 
Bernstein et al. also do not explicitly disclose compositions comprising the excipients in the amounts as instantly claimed.  However, Bernstein et al. teach that the two or more drugs can be co-formulated in amorphous forms or molecularly dispersed in a matrix comprising a water-soluble polymer and optionally a surfactant.  
Gao et al. teach that the preferred hydrophilic polymer is copovidone ([0010]); and the composition may be a solid comprising at least one additive selected from flow regulators, binders, lubricants, fillers, disintegrants, or plasticizers ([0103]).  Gao et al. teach that the disintegrants include sodium croscarmellose, suitable fillers include lactose monohydrate and microcrystalline cellulose (e.g., Avicell), suitable flow regulators include highly dispersed silica (e.g., colloidal silica such as Aerosil), and suitable lubricants include magnesium stearate ([0103]).  Gao et al. also teach that a film coat on the tablet further contributes to the ease with which it can be swallowed, and also improves taste and provides an elegant appearance ([0107]).  
Also, Cleary et al. teach compositions for treating HCV comprising GS-7977 (sofosbuvir) and a pharmaceutically acceptable excipient ([0019]).  Cleary et al. teach that the pharmaceutically acceptable excipient comprises: a) about 55% w/w to about 65% w/w of a diluent; b) about 2.5% w/w to about 7.5% w/w of a disintegrant; c) about 0.25% w/w to about 0.75% w/w of a glidant; and d) about 1.25% w/w to about 1.75% w/w of a lubricant; preferably the pharmaceutically acceptable excipient comprises a) about 60% w/w a diluent; b) about 5% w/w of a disintegrant; c) about 0.5% w/w a glidant; and d) about 1.5% w/w a lubricant. In another preferred subembodiment, the pharmaceutically 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 5 January 2021 have been fully considered and they are not persuasive.  Applicant argues that the cited references merely provide alternatives for solid forms (e.g., Bernstein teaches amorphous or crystalline forms) but do not recognize or provide any guidance about problems that could arise when an amorphous solid and a crystalline solid are coformulated.
The examiner respectfully argues that Bernstein et al. teach that at least one of the DAAs is in an amorphous form, and the other DAAs can also be in an amorphous form or crystalline form (col. 87, ln. 25-32).  Therefore, a person having ordinary skill in the art would have been motivated to provide one DAA in an amorphous form and another in a crystalline form, as reasonably suggested by Bernstein et al.
Also, Gao et al. teach compositions for the treatment of HCV comprising GS-5885 (ledipasvir) in amorphous form (Abstract; [0021]).  Gao et al. further teach that formulating the selected HCV inhibitor in an amorphous form can increase the inherent drug solubility and dissolution rate, thereby enhancing the bioavailability of the compound ([0021]).
Ross et al. teach compositions for the treatment of HCV comprising a compound of formula 4 (sofosbuvir) in crystalline form ([0075], [0082]-[0085], [0089], [0091]-[0104], [0108], [0110]-[0115] and [0131]).  Ross et al. further teach that any one of compounds p-4 or Sp-4 can be administered with another antiviral agent, including an HCV NS5a inhibitor ([0129]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to preparea composition comprising the combination of ledipasvir and sofosbuvir, wherein ledipasvir is in an amorphous form while sofosbuvir is in a crystalline form, as reasonably suggested by Bernstein et al., Gao et al. and Ross et al.  A person having ordinary skill in the art would reasonably expect the amorphous form of ledipasvir to increase the inherent drug solubility and dissolution rate, thereby enhancing the bioavailability of the compound, as reasonably suggested by Gao et al.  Also, a person having ordinary skill in the art would reasonably expect the crystalline form of sofosbuvir to be suitable for treatment of HCV as reasonably suggested by Ross et al.
Applicant further asserts that the cited prior art references do not teach a specific amount (e.g., about 5% to about 15% w/w of ledipasvir and from about 20% to about 60% w/w of sofosbuvir) in a specific form (e.g., substantially crystalline sofosbuvir and substantially amorphous ledipasvir).  Applicant asserts that the Office has not pointed to any teaching or suggestion in the cited references regarding the claimed combinations of forms and amounts, or the specific concentration of additional excipients recited in dependent claim 6 such as lactose monohydrate, microcrystalline cellulose, croscarmellose sodium, colloidal silicon dioxide and magnesium stearate.  Applicant also argues that the numerous selections required in combination to arrive at the claimed pharmaceutical compositions can only be done through impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the additional excipients and concentrations, Bernstein et al. teach that the two or more drugs can be co-formulated in amorphous forms or molecularly dispersed in a matrix comprising a water-soluble polymer and optionally a surfactant.  Gao et al. teach that the preferred hydrophilic polymer is copovidone ([0010]); and the composition may be a solid comprising at least one additive selected from flow regulators, binders, lubricants, fillers, disintegrants, or plasticizers ([0103]).  Gao et al. teach that the disintegrants include sodium croscarmellose, suitable fillers include lactose monohydrate and microcrystalline cellulose (e.g., Avicell), suitable flow regulators include highly dispersed silica (e.g., colloidal silica such as Aerosil), and suitable lubricants include magnesium stearate ([0103]).  Gao et al. also teach that a film coat on the tablet further contributes to the ease with which it can be swallowed, and also improves taste and provides an elegant appearance ([0107]).  
Also, Cleary et al. teach compositions for treating HCV comprising GS-7977 (sofosbuvir) and a pharmaceutically acceptable excipient ([0019]).  Cleary et al. teach that the pharmaceutically acceptable excipient comprises: a) about 55% w/w to about 65% w/w of a diluent; b) about 2.5% w/w to about 7.5% w/w of a disintegrant; c) about 0.25% w/w to about 0.75% w/w of a glidant; and d) about 1.25% w/w to about 1.75% w/w of a lubricant; preferably the pharmaceutically acceptable excipient comprises a) about 
Therefore, a person having ordinary skill in the art would have been motivated to prepare pharmaceutical dosage forms comprising compatible excipients in effective concentrations as reasonably suggested by Gao et al. and Cleary et al.
Applicant further argues that the case is rebutted with unexpected results achieved by the claimed invention.  Applicant asserts that compositions according to Example 2 unexpectedly and surprisingly did not have any crystallization of ledipasvir after 24 weeks of storage, even when co-formulated with crystalline sofosbuvir.
The examiner respectfully argues that Bernstein et al. clearly teach that DAAs in an amorphous phase may be combined with other DAAs in either an amorphous or crystalline form.  Therefore, it is not unexpected that amorphous ledipasvir could be combined with crystalline sofosbuvir.  Also, the data in Examples 2 and 6 is not commensurate in scope with instant claim 1.  The examples comprise tablets containing specific excipients, whereas instant claim 1 does not recite the dosage form or the excipients.
Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over German et al. (63rd Annual Meeting of the American Association for the Study of Liver Diseases, 2012; copy provided in parent Application Serial No. 14/168,264) in view of Bernstein et al. (US 8,466,159), Gao et al. (US 2013/0172239 A1), Ross et al. (US 2010/0298257 A1) and Cleary et al. (US 2013/0136776 A1).
Determination of the scope and content of the prior art
(MPEP 2141.01)
German et al. teach that sofosbuvir (SOF, formerly GS-7977), an NS5B polymerase inhibitor with broad HCV genotype (GT) coverage, and GS-5885, an inhibitor of NS5A protein with GT1 anti-HCV activity, are in development for the treatment of chronic HCV infection (pg. 1072A, Background).  German et al. also teach that these agents may be coadministered, and they evaluated the potential for a drug-drug interaction between SOF and GS-5885 (pg. 1072A, Background).  German et al. teach that Cohort 1 received single doses (SD) of SOF 400 mg alone and in combination with multiple doses (MD) of GS-5885 90 mg QD under fasted conditions; and Cohort 2 received SD of SOF 400 mg alone and in combination with MD of GS-5885 90 mg + GS-9669 500 mg QD under fed conditions (pg. 1072A, Methods).  German et al. further teach that all enrolled subjects in Cohorts 1 (N=17) and 2 (N=18) completed the study; and there were no treatment-emergent adverse events (AEs) in Cohort 1, and in Cohort 2 the most frequent AEs were nausea and diarrhea (pg. 1072A, Results).  German et al. teach that SOF exposure (AUCinf and Cmax) was increased ~2.3-fold by GS-5885 and ~3-fold by the combination of GS-5885 + GS-9669 (pg. 1073A, Results).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
German et al. do not explicitly disclose a composition comprising amorphous ledipasvir and crystalline sofosbuvir, as instantly claimed.  However, Bernstein et al. teach that the DAAs (e.g. PSI-7977 and GS-5885) can be in an amorphous form or crystalline form (col. 87, ln. 24-32).  Gao et al. teach compositions for the treatment of HCV comprising GS-5885 (ledipasvir) in amorphous form (Abstract; [0021]).  Gao et al. further teach that formulating the selected HCV inhibitor in an amorphous form can increase the inherent drug solubility and dissolution rate, thereby enhancing the bioavailability of the compound ([0021]).  Gao et al. teach that a non-limiting way to form an amorphous form of a selected HCV inhibitor described hereinabove is through the formation of solid dispersions with a polymeric carrier, and the presence of hydrophilic polymer(s) and optional surfactant(s), as well as the dispersion of the selected HCV inhibitor in an amorphous form in a matrix containing the polymer(s), can significantly enhance the dissolution rate of the selected compound, wherein in some cases, a solid dispersion formulation can also effectively maintain the selected HCV inhibitor in its supersaturation state to allow for better absorption ([0023]).  Also, Ross et al. teach compositions for the treatment of HCV comprising a compound of formula 4 (sofosbuvir) in crystalline form ([0075], [0082]-[0085], [0089], [0091]-[0104], [0108], [0110]-[0115] and [0131]).
German et al. also do not explicitly disclose compositions comprising the excipients in the amounts as instantly claimed.  However, Bernstein et al. teach that the two or more drugs can be co-formulated in amorphous forms or molecularly dispersed in a matrix comprising a water-soluble polymer and optionally a surfactant.  Gao et al. teach 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare compositions according to German et al. comprising amorphous ledipasvir, crystalline sofosbuvir and optionally ribavirin, wherein the compositions are tablets with a film coating and comprise copovidone, lactose monohydrate, microcrystalline cellulose, croscarmellose sodium, colloidal silicone dioxide and magnesium stearate and are effective for treating HCV genotypes 1-6.  Such would have been obvious because German et al. teach compositions for treating HCV comprising ledipasvir and sofosbuvir.  Bernstein et al. teach compositions comprising ledipasvir and sofosbuvir may optionally comprise ribavirin and are in the form of solid dosage forms.  Gao et al. teach amorphous ledipasvir and Ross et al. teach crystalline sofosbuvir.  Gao et al. and Cleary et al. teach solid dosage forms comprising copovidone, lactose, microcrystalline cellulose, croscarmellose sodium, colloidal silicon dioxide, and magnesium stearate, as well as a film coating.  A person having ordinary skill in the art would have been able to determine through routine experimentation the amounts of excipients required to prepare solid dosage forms according to German et al.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to .
Response to Arguments
Applicant’s Remarks filed 5 January 2021 have been fully considered and they are not persuasive.  Applicant argues that the teaching of German et al. is limited to drug-drug interactions in healthy patients.  Applicant asserts that German et al. fails to motivate one of ordinary skill to administer ledipasvir in combination with sofosbuvir to a patient infected with hepatitis C, let alone the claimed pharmaceutical composition comprising substantially amorphous ledipasvir in combination with substantially crystalline sofosbuvir.   
The examiner respectfully argues that German et al. teach that sofosbuvir and ledipasvir may be coadministered (ln. 6-8).  German et al. further teach that the combination of sofosbuvir and ledipasvir was well tolerated and there were no treatment-emergent adverse events (ln. 22-25).  Regarding the increases in sofosbuvir exposure not being considered clinically significant, it is noted that German et al. teach that sofosbuvir exposure (AUCinf and Cmax) was increased ~2.3 fold by ledipasvir, but the increase wasn’t clinically significant.  German et al. teach that no dose adjustments of sofosbuvir and ledipasvir is required in future combination regimens.  Therefore, German et al. clearly teach that the combination of sofosbuvir and ledipasvir is suitable for treatment of HCV.
Regarding the co-formulation comprising crystalline sofosbuvir and amorphous ledipasvir, the examiner’s response above with regard to the teachings of Bernstein et al., Gao et al. and Ross et al. are repeated herein.
Regarding the argument that the case is rebutted with unexpected results achieved by the claimed invention, the examiner’s response above is incorporated herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,039,779. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to pharmaceutical compositions comprising substantially amorphous ledipasvir and substantially crystalline sofosbuvir and a method of treating a patient infected with hepatitis C virus by administering said compositions.  The instant claims include the same amounts of lactose monohydrate, microcrystalline cellulose, croscarmellose sodium, colloidal silicon dioxide and magnesium stearate as US ‘779, and also include the same amount of time for administering the composition.
Response to Arguments
Applicant requests that this rejection be held in abeyance until an allowable set of claims has been identified.  Therefore, the rejection has been maintained.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616